Citation Nr: 0024622	
Decision Date: 09/15/00    Archive Date: 09/21/00

DOCKET NO.  98-03 400A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for chronic fatigue also 
claimed as a manifestation of an undiagnosed illness.  

2. Entitlement to service connection for generalized nerve 
damage, to include sensory peripheral neuropathy of the 
lower extremities, also claimed as a manifestation of an 
undiagnosed illness.  

3. Entitlement to service connection for atopic dermatitis 
also claimed as a manifestation of an undiagnosed illness.  

4. Entitlement to service connection for abnormal weight 
gain, to include obesity, also claimed as a manifestation 
of an undiagnosed illness.  

5. Entitlement to service connection for hypertension also 
claimed as a manifestation of an undiagnosed illness.  

6. Entitlement to service connection for hyperkeratosis also 
claimed as a manifestation of an undiagnosed illness.  

7. Entitlement to service connection for fissures on the 
soles of the feet also claimed as a manifestation of an 
undiagnosed illness.  

8. Entitlement to service connection for headaches, to 
include sinus headaches and chronic tension headaches, 
also claimed as a manifestation of an undiagnosed illness.  

9. Entitlement to service connection for sinusitis with 
polyps also claimed as a manifestation of an undiagnosed 
illness.  

10. Entitlement to service 
connection for leukoplakia of the vocal cords also claimed 
as a manifestation of an undiagnosed illness.  

11. Entitlement to service 
connection for left elbow tendinitis also claimed as a 
manifestation of an undiagnosed illness due.  

12. Entitlement to service 
connection for exophoria and nystagmus also claimed as a 
manifestation of an undiagnosed illness.  

13. Entitlement to an initial 
rating in excess of 20 percent for degenerative disc 
disease of the lumbar spine. 

14. Entitlement to an initial 
compensable evaluation for folliculitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. McCain Parson, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1973 to 
December 1974, from January 1990 to May 1990, and from 
November 1990 to May 1991.  The veteran served in the 
Southwest Asia theater of operations (Saudi Arabia) from 
January 1991 to April 1991 in support of operation Desert 
Shield/ Desert Storm.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a February 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  

In October 1975, the veteran sought entitlement to service 
connection for partial loss of eyesight in the left eye.  
Service connection for a left eye condition was denied by 
rating decision in June 1976.  The veteran did not file a 
notice of disagreement within one year of the notice of 
decision.  See 38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 
20.302, 20.1103 (1999).  In May 1994, the veteran filed a 
claim seeking entitlement to service connection for blurred 
vision in the left eye, and an inability to focus due to an 
undiagnosed illness.  The left eye condition has been 
diagnosed as exophoria and nystagmus.  The RO, in February 
1997, considered the claim on a de novo basis, and denied 
service connection for exophoria and nystagmus.  Inasmuch as 
the veteran's May 1994 claim for a left eye disability is 
based on the diagnosis of new disorders, which were not 
considered at the time of the prior RO denial in June 1976, 
they constitute "new claims" that are not subject to the 
provisions governing the finality of claims.  See Ephraim v. 
Brown, 82 F.3d 399, 402 (Fed.Cir. 1996); Routen v. West, 142 
F.3d 1434, 1441 (Fed.Cir. 1998).  Based on the foregoing, the 
Board determines that the claims for entitlement to service 
connection for exophoria and nystagmus are new claims, and 
are properly before the Board for adjudication on a de novo 
basis.  

In February 1998, the veteran, through his representative 
requested a local hearing to discuss the February 1997 rating 
decision.  The VA Form 9 filed in March 1998 bears the 
veteran's request to appear personally at a local VA office 
for a hearing before a Member of the Board.  In April 1998, 
the RO scheduled the veteran to appear in June 1998.  A VA 
Form 119, Report of Contact, dated in August 1998 reflects 
that the veteran requested to reschedule the June 1998 
hearing.  In October 1998, the veteran, through his 
representative, requested a personal appearance to discuss 
the issues outlined in the statement of the case dated in 
November 1997.  In December 1998, the RO acknowledged the 
veteran's request for a hearing before a Member of the Board.  
In February 1999, the veteran requested a personal hearing to 
address his issues noting that he had previously requested to 
appear before the traveling Board.  In light of the multiple 
hearing requests, the RO sought clarification of the 
veteran's hearing request.  In July 1999, the veteran, 
through his representative, requested a local hearing in 
conjunction with his pending appeal.  The veteran appeared 
before a Hearing Officer at the RO in October 1999.  

At that time, the veteran withdrew the claims of entitlement 
to service connection for hyperventilation syndrome, 
costochondritis, and intercostal neuritis.  Testimony from 
the personal hearing raised entitlement to service connection 
for impotence as secondary to his back problem and service 
connection for memory loss, claimed as a cognitive disorder, 
due to chemical exposure in the Southwest Asia Theater of 
Operations.  As these claims have not been developed for 
appellate review, they are referred to the RO for appropriate 
action.  See Brannon v. West, 12 Vet. App. 32, 34 (1998); 
Suttman v. Brown, 5 Vet. App. 127, 132 (1993).  

Effective March 1, 1999, the United States Court of Veterans 
Appeals changed its name to the United States Court of 
Appeals for Veterans Claims (hereinafter, "the Court").


FINDINGS OF FACT

1. The veteran served in the Southwest Asia theater of 
operations during the Persian Gulf War. 

2. Competent evidence has been obtained which, when presumed 
credible, suggests that the veteran exhibits objective 
indications of chronic disability resulting from an 
illness manifested by chronic fatigue, which became 
manifest following service in the Persian Gulf, and which 
by history, physical examination and laboratory tests 
cannot be attributed to any known clinical diagnosis.  

3. The veteran's generalized nerve damage, to include 
radicular symptoms, is attributable to known clinical 
diagnoses:  degenerative disc disease of the lumbar spine, 
and sensory peripheral neuropathy of the lower 
extremities.

4. The claim of entitlement to service connection on a direct 
basis for generalized nerve damage, diagnosed as sensory 
peripheral neuropathy of the lower extremities, is 
supported by cognizable evidence showing that the claim is 
plausible.

5. The veteran's weight gain is attributable to a known 
clinical diagnosis:  obesity.

6. The veteran's headaches are attributable to a known 
clinical diagnosis:  chronic tension headaches and sinus 
headaches.

7. The veteran's atopic dermatitis, hypertension, sinusitis 
with polyps, leukoplakia of the vocal cords, left elbow 
tendinitis, exophoria, and nystagmus are each known 
clinical diagnoses.

8. The claims of entitlement to service connection on a 
direct basis for atopic dermatitis, obesity, 
hyperkeratosis and fissures on the soles of the feet, 
hypertension, tension and sinus headaches, sinusitis with 
polyps, leukoplakia of the vocal cords, left elbow 
tendinitis, exophoria, and nystagmus are not supported by 
cognizable evidence showing that the claims are plausible 
or capable of substantiation.

9. For the period of the appeal, the degenerative disc 
disease of the lumbar spine has been manifest by mild to 
moderate limitation of motion, progressively increasing 
symptoms of chronic low back pain, decreased deep tendon 
reflexes in the ankles, tingling of the toes, low back 
numbness with pain, multilevel degenerative disc disease 
with prominent foramenae, mild paravertebral muscle 
spasms, mild left lumbosacral radiculopathy, bulging discs 
at L3-L4 and L4-L5, no frank nerve root compression, and 
epidural injection for pain relief.  

10. The folliculitis is 
characterized by episodes of follicular papules on the 
scalp, face, beard, shoulders, arms, trunk, buttocks, and 
legs that itch.  The folliculitis is medicated with 
hydrocortisone cream.  


CONCLUSIONS OF LAW

1. The claim of entitlement to service connection for chronic 
fatigue as a manifestation of an undiagnosed illness is 
well-grounded.  38 U.S.C.A. §§ 1117, 5107(a) (West 1991); 
Neumann v. West, No. 98-1410, __ Vet. App. __ (July 21, 
2000). 

2. The claims of entitlement to service connection for 
generalized nerve damage, diagnosed as sensory peripheral 
neuropathy; atopic dermatitis; abnormal weight gain 
diagnosed as obesity; hypertension; headaches diagnosed as 
chronic tension and sinus headaches; sinusitis with 
polyps; leukoplakia of the vocal cords; left elbow 
tendinitis; exophoria; and nystagmus, each claimed as 
manifestations of undiagnosed illnesses, are precluded by 
law.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317; Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994). 

3. The claim of entitlement to service connection on a direct 
basis for generalized nerve damage, diagnosed as sensory 
peripheral neuropathy of the lower extremities, is well-
grounded.  38 U.S.C.A. § 5107(a).  

4. The claims of entitlement to service connection on a 
direct basis for atopic dermatitis, obesity, hypertension, 
headaches (diagnosed as sinus headaches and chronic 
tension headaches), sinusitis with polyps, leukoplakia of 
the vocal cords, left elbow tendinitis, exophoria, and 
nystagmus are not well-grounded.  38 U.S.C.A. § 5107(a).  

5. Resolving all reasonable doubt in favor of the veteran, 
the criteria for an initial rating of 40 percent for 
degenerative disc disease of the lumbar spine have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 
4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code (DC) 
5293 (1999).  

6. Resolving all reasonable doubt in favor of the veteran, 
the criteria for an initial rating of 10 percent for 
folliculitis have been met.  38 U.S.C.A. §§ 1155, 5107; 38 
C.F.R. §§ 4.1, 4.3, 4.7, 4.118, DC 7806 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Service Connection

In essence, the veteran has anxiety regarding the chemicals 
he handled as a chemical operations specialist during Desert 
Storm.  The veteran contends that service connection is 
warranted for obesity, chronic fatigue, generalized nerve 
damage, atopic dermatitis, hypertension, headaches (diagnosed 
as sinus headaches and chronic tension headaches), sinusitis 
with polyps, leukoplakia of the vocal cords, left elbow 
tendinitis, exophoria, and nystagmus.  

Service connection may be established for disability 
resulting from injury or disease incurred in service or for a 
preexisting injury or disease that was aggravated by service.  
See 38 U.S.C.A. §§ 1110, 1131 (West 1991).  Regulations also 
provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  See 38 C.F.R. § 3.303(d) 
(1999).  Service connection may also be granted for a chronic 
disease, such as hypertension, if manifested to a compensable 
degree of 10 percent or more within one year from the date of 
separation from service.  See 38 C.F.R. §§ 3.307, 3.309 
(1999).  

The threshold question that must be resolved with regard to a 
service connection claim is whether the veteran has presented 
evidence of a well-grounded claim.  See 38 U.S.C.A. § 5107(a) 
(West 1991).  A well-grounded claim is a plausible claim; it 
need not be conclusive.  See Mattern v. West, 12 Vet. App. 
222 (1999).  An allegation that a disorder is service-
connected is not sufficient; the veteran must submit evidence 
in support of a claim that would "justify a belief by a fair 
and impartial individual that the claim is plausible."  See 
38 U.S.C.A. § 5107(a) (West 1991); Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990); McManaway v. West, 13 Vet. App. 60 
(1999).  The quality and quantity of the evidence required to 
meet this statutory burden of necessity will depend upon the 
issue presented by the claim.  See Grottveit v. Brown, 5 Vet. 
App. 91, 92-93 (1993).  

Generally, a well-grounded claim for service connection 
requires (1) medical evidence of a current disability; (2) 
medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
See Caluza v. Brown, 7 Vet. App. 489, 504, 506 (1995); see 
also Epps v. Gober 126 F.3d 1464, 1468 (Fed. Cir. 1997) 
(Expressly adopting definition of well-grounded claim set 
forth in Caluza, supra).  The second and third Caluza 
elements can be satisfied under 38 C.F.R. 3.303(b) by (a) 
evidence that the condition was "noted" during service or 
during an applicable presumptive period; (b) evidence showing 
post-service continuity of symptomatology; and (c) medical 
or, in certain circumstances, lay evidence of a nexus between 
the present disability and the post-service symptomatology.  
See 38 C.F.R. 3.303(b); Savage v. Gober, 10 Vet. App. 488, 
495-97 (1997).  For the purpose of determining whether a 
claim is well-grounded, the credibility of the evidence in 
support of the claim must be presumed.  See Robinette v. 
Brown, 8 Vet. App. 69, 75 (1995); see Arms v. West, 12 Vet. 
App. 188 (1999).  

Service connection may also be established for a Persian Gulf 
veteran who exhibits objective indications of chronic 
disability resulting from undiagnosed illness which became 
manifest either during active service in the Southwest Asia 
theater of operations during the Persian Gulf War, or to a 
degree of 10 percent or more not later than December 31, 
2001.  See 38 U.S.C.A. § 1117 (West 1991); 38 C.F.R. § 3.317 
(1999).  "Objective indications of chronic disability" 
include both "signs," in the medical sense of objective 
evidence perceptible to a physician, and other, non-medical 
indicators that are capable of independent verification.  To 
fulfill the requirement of chronicity, the illness must have 
persisted for a period of six months.  See 38 C.F.R. § 3.317.

Signs or symptoms which may be manifestations of undiagnosed 
illness include, but are not limited to the following: (1) 
fatigue; (2) signs or symptoms involving skin; (3) headache; 
(4) muscle pain; (5) joint pain; (6) neurologic signs or 
symptoms; (7) neuropsychological signs or symptoms; (8) signs 
or symptoms involving the respiratory system (upper or 
lower); (9) sleep disturbances; (10) gastrointestinal signs 
or symptoms; (11) cardiovascular signs or symptoms; (12) 
abnormal weight loss; and (13) menstrual disorders.  See 38 
C.F.R. § 3.317(b).  

The term "Persian Gulf veteran" means a veteran who served on 
active military, naval, or air service in the Southwest Asia 
theater of operations during the Persian Gulf War.  See 38 
C.F.R. § 3.317(d)(1).  The Southwest Asia theater of 
operations includes Iraq, Kuwait, Saudi Arabia, the neutral 
zone between Iraq and Saudi Arabia, Bahrain, Qatar, the 
United Arab Emirates, Oman, the Gulf of Aden, the Gulf of 
Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and the 
airspace above these locations.  See 38 C.F.R. § 3.317(d)(2).  


A. Service connection for chronic fatigue, generalized nerve 
damage, atopic dermatitis, obesity, hypertension, 
headaches, sinusitis with polyps, leukoplakia of the vocal 
cords, left elbow tendinitis, exophoria, and nystagmus as 
manifestations of undiagnosed illnesses associated with 
service in the Persian Gulf.  


(i) Chronic fatigue

The Board determines that the claim of entitlement to service 
connection for chronic fatigue as a manifestation of an 
undiagnosed illness is well-grounded.  See 38 U.S.C.A. §§ 
1117, 5107 (West 1991).  That is, the veteran has presented 
evidence (1) that he is "a Persian Gulf veteran"; (2) that 
he has experienced fatigue since his return from the Gulf in 
1991; and (3) that such symptomatology "[b]y history, 
physical examination, and laboratory tests cannot be 
attributed to any known clinical diagnosis."  See 38 
U.S.C.A. § 1117; 38 C.F.R. § 3.317; Neumann v. West, No. 98-
1410, __ Vet. App. __ (July 21, 2000); see also VAOPGCPREC 4-
99 (May 3, 1999).  [The Board observes that in Neumann, the 
Court invalidated VAOGCPREC. 4-99 to the extent that it 
required a nexus between the claimed chronic disability and 
the undiagnosed illness, for the purposes of well-grounding a 
claim of service connection for an "undiagnosed illness."].  

The veteran's significant other reported that she has lived 
with the veteran since 1988 and that the veteran complained 
of tiredness and having no energy on his return from the 
Southwest Asia theater of operations.  In 1994, the veteran 
reported experiencing general fatigue of 1 1/2 years duration.  
The 1994 Persian Gulf Registry examination reflects a 
diagnosis of fatigue.  The August 1995 VA examination 
reflects that the veteran experienced daily episodes of 
chronic fatigue in December 1991.  The diagnosis was chronic 
fatigue, etiology undetermined.  The Board finds that the 
veteran's military service and lay statements together with 
the diagnosis of chronic fatigue of undetermined etiology is 
sufficient to well-ground the claim.  See Neumann v. West, 
No. 98-1410, __ Vet. App. __ (July 21, 2000); 38 C.F.R. § 
3.317.  

Once the veteran has presented a well-grounded claim, VA has 
a duty to assist the veteran with the development of his 
claim.  The Board finds that additional medical inquiry is 
necessary in order for the Board to conduct a comprehensive 
analysis of the veteran's claim for entitlement to service 
connection for a chronic disability manifested by chronic 
fatigue due to an undiagnosed illness.  See Allday v. Brown, 
7 Vet. App. 517 (1995); Traut v. Brown, 6 Vet. App. 495 
(1994); Colvin v. Derwinski, 1 Vet. App. 171 (1991) [the 
Board may not rely upon its own unsubstantiated medical 
opinion, and if warranted, must order further examinations].  
Accordingly, the veteran's claim will be remanded for further 
development of the record.  


(ii) Generalized nerve damage

In August 1995, the veteran reported that to the best of his 
knowledge he had never been diagnosed as having generalized 
nerve damage.  Testimony from the October 1999 personal 
hearing reflects the veteran's belief that he has generalized 
nerve damage.  He reported that two types of nerve damage 
were found following electromyography (EMG) in June 1997 - 
radiculopathy because of his lumbar damage in his spine and 
sensory peripheral neuropathy.  He testified that civilian 
doctors told him that peripheral neuropathy can come from 
toxic exposure. 

In regards to the veteran's contentions, a June 1997 
neurological consult to evaluate the service-connected 
degenerative disc disease of the lumbar spine which included 
an EMG/ nerve conduction study reflects that the 
electrodiagnostic findings were consistent with mild 
lumbosacral radiculopathy.  The interpretation of the EMG/ 
nerve conduction study reflects an abnormal electrodiagnostic 
study suggestive of mild left lumbosacral radiculopathy with 
involvement of the left posterior primary paraspinals as well 
as mild sensory peripheral neuropathy in the lower 
extremities.  The electrodiagnostic findings amount to 
clinical diagnoses and ratable entities pursuant to 38 C.F.R. 
Part 4 (1999).  Further, service connection is in effect for 
degenerative disc disease of the lumbar spine with radicular 
symptoms in the lower extremities.  Because the veteran's 
symptoms have been attributed to a known clinical diagnosis, 
the provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 
are not applicable.  Thus, the veteran's claim for service 
connection for generalized nerve damage as due to an 
undiagnosed illness is legally insufficient.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  

In the alternative, service connection for sensory peripheral 
neuropathy may be available on a direct basis if the veteran 
presents competent evidence of the existence of a chronic 
disease in service and present manifestations of the same 
chronic disease.  See 38 C.F.R. § 3.303(b); Brewer v. West, 
11 Vet. App. 228 (1998).  Service medical records for the 
first period of military service reflect that the veteran 
underwent incision and drainage [times] 3 of the right, left, 
and central fibula in 1972 at age 16 [for osteomyelitis], and 
that a residual 9 inch scar remained (2 medial and 1 
lateral).  In April 1974, the veteran complained of numbness 
in the left leg of one-year duration with no history of 
trauma.  The evaluation reflects rule out neuropathy 
secondary to surgery.  In June 1997, mild sensory peripheral 
neuropathy was reported following the evaluation of 
degenerative disc disease of the lumbar spine.  

Since the Court has held that a well-grounded claim is one 
that is plausible, the Board finds that to this extent only, 
the claim for service connection for mild sensory peripheral 
neuropathy is well-grounded.  See Mattern v. West, 12 Vet. 
App. 222 (1999); Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  As there is no definitive medical opinion 
establishing the etiology of the currently diagnosed sensory 
peripheral neuropathy, the Board determines that additional 
medical inquiry is necessary before the veteran's claim for 
entitlement to service connection for sensory peripheral 
neuropathy of the lower extremities is adjudicated.  


(iii) Atopic dermatitis, obesity, hypertension, hyperkeratosis 
and fissures on the soles of the feet, headaches, 
sinusitis with polyps, leukoplakia of the vocal cords, 
left elbow tendinitis, exophoria, and nystagmus

As noted above, 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 
provide that signs or symptoms of illness attributed to any 
known clinical diagnosis are not eligible for compensation on 
a presumptive basis.  In that regard, the veteran's claims 
for service connection for atopic dermatitis, obesity, 
hypertension, hyperkeratosis and fissures on the soles of the 
feet, headaches (diagnosed as both sinus headaches and 
tension headaches), sinusitis with polyps, leukoplakia of the 
vocal cords, left elbow tendinitis, exophoria, and nystagmus 
are attributed to known clinical diagnoses.  Thus, the 
provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 are 
not applicable and the claims for service connection for 
these conditions as manifestations of undiagnosed illnesses 
are legally insufficient.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  


B. Entitlement to service connection for atopic dermatitis, 
obesity, hypertension, hyperkeratosis and fissures on the 
soles of the feet, headaches (diagnosed as both sinus 
headaches and chronic tension headaches), sinusitis with 
polyps, leukoplakia of the vocal cords, left elbow 
tendinitis, exophoria, and nystagmus on a direct basis.

As discussed previously, service connection may be 
established for disability resulting from injury or disease 
incurred in service or for a preexisting injury or disease 
that was aggravated by service.  See 38 U.S.C.A. §§ 1110, 
1131 (West 1991); 38 C.F.R. § 3.303 (1999).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in-
service.  See 38 C.F.R. § 3.303(d).  There must be competent 
evidence of a current disability (a medical diagnosis); of 
incurrence or aggravation of a disease or injury in service 
(lay or medical evidence); and of a nexus between the in-
service injury or disease and the current disability (medical 
evidence).  See Caluza v. Brown, 7 Vet. App. 498 (1995); 
Hensley (Burke) v. West, 212 F.3d 1255 (Fed. Cir. 2000).  Lay 
assertions of medical causation cannot constitute evidence to 
render a claim well-grounded.  If no cognizable evidence is 
submitted to support a claim, the claim cannot be well-
grounded.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

While the statements of the veteran and his lay witnesses are 
competent to provide evidence of manifestations perceptible 
to a lay party, such as pain, or other perceptible 
manifestations, the lay statements regarding a diagnosis or 
causation of rashes, atopic dermatitis, obesity, exophoria 
and nystagmus, hypertension, headaches (diagnosed as both 
sinus headaches and chronic tension headaches), sinusitis 
with polyps, leukoplakia of the vocal cords, and left elbow 
tendinitis are not competent to well-ground his claims, 
because medical diagnoses relating the conditions to service 
are required.  See Heuer v. Brown, 7 Vet. App. 379, 384 
(1995); Savage v. Gober, 10 Vet. App. 488, 498 (1997).  


(i) Atopic dermatitis

The Board observes that service connection is in effect for 
folliculitis.  The service medical records reflect the 
evaluation and treatment for atopic dermatitis on one 
occasion during National Guard service in January 1983.  
Other service department records reflect the evaluation and 
treatment for chigger bites in June 1990, a heat rash in 
April 1991, and a follicular type rash in April 1991.  While 
the post service clinical data reflect chronic folliculitis 
that is manifest on his buttocks, arms, legs, trunk, and in 
his beard, there is no treatment for or a diagnosis of atopic 
dermatitis since January 1983.  Indeed, there is no current 
diagnosis of atopic dermatitis.  In the absence of a 
presently existing disability manifested by atopic 
dermatitis, there can be no valid claim.  See Harris v. West, 
11 Vet. App. 456, 461 (1998); Brammer v. Derwinski, 3 Vet. 
App. 223 (1992) (a service connection claim must be 
accompanied by evidence that establishes that the claimant 
currently has the claimed disability).  The appeal is denied.  
See 38 U.S.C.A. § 5107(b); Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997). 


(ii) Obesity

Prior to the 1994 Persian Gulf Registry examination, there 
are no complaints, treatment, or diagnosis of weight gain or 
obesity.  Service medical records for the first period of 
active military service from June 1973 to December 1974 are 
silent as regards the treatment or diagnosis of obesity.  The 
veteran weighed 174 pounds in August 1974.  National Guard 
records for the period from June 1979 to August 1985 reflect 
that the veteran weighed 181 pounds in March 1983.  On 
enlistment to active duty in December 1989, the veteran 
weighed 184 pounds.  The service medical records reflect that 
he weighed 177 pounds in January 1990, 189 pounds in April 
1990, and 199 pounds in November 1990.  In 11 months, the 
veteran had gained 22 pounds.  He did not serve abroad in 
support of Operation Desert Shield/ Desert Storm until 
January 1991.  According to the April 1991 Southwest Asia 
Demobilization/ Redeployment Medical Evaluation, the veteran 
weighed 208 pounds.  There was no diagnosis of obesity.  The 
Persian Gulf Registry examination accorded the veteran in 
1994 reflects that he gained 10 pounds while serving in the 
Persian Gulf from January to April 1991, and that he had 
gained more than 50 pounds in 1-1/2 years.  VA examinations 
dated in 1994 and 1995 reflect normal thyroid function test 
results and no thyromegaly or enlarged thyroid gland.  A May 
1996 entry reflects nutrition counseling, a weight loss of 
6.3 kg since February [1996], and a diagnosis of 
hypertension, not abnormal weight gain or obesity.  Although 
the summary of the 1997 VA examinations for compensation and 
pension purposes reflect that the veteran weighed 242 pounds, 
it is significant that the summary provides no diagnosis of 
obesity or a nexus to the veteran's active military service.  
The Board observes that the examiner did not interpret the 
thyroid function test results in 1997.  However, the results 
were similar to those reported in 1994 and 1995 and 
characterized as normal.  

Lay witness statements assert that the veteran has gained 
weight since his return from the Southwest Asia theater of 
operations.  See Falzone v. Brown, 8 Vet. App. 398, 405 
(1995).  The veteran's mother attributes the weight gain to 
the veteran's inactivity related to his level of physical 
discomfort and "trouble breathing."  There is no indication 
in the record that the veteran's mother or significant other 
are health professionals, therefore, their lay statements 
regarding medical causation cannot serve to well-ground the 
claim for obesity.  See Heuer v. Brown, 7 Vet. App. 379, 384 
(1995).  Notwithstanding the fact that the veteran began 
gaining weight prior to his last period of active duty in 
November 1990 and that he has gained more than 40 pounds 
since his service in the Persian Gulf, the Board determines 
that a diagnosis of obesity of unknown etiology without a 
nexus to service is insufficient to well-ground the claim.  
Since the veteran has not presented competent medical 
evidence establishing that the obesity of unknown etiology is 
related to his active military service, the claim must be 
denied.  See 38 U.S.C.A. § 5107(a).  


(iii) Hypertension

The provisions of 38 C.F.R. § 3.307 (1999) provide that a 
chronic disease, such as hypertension, must have become 
manifest to a degree of 10 percent or more within 1 year from 
the date of separation from service.  See Savage v. Gober, 10 
Vet. App. 488, 495-97 (1997).  The service medical records 
before the Board are silent as regards the diagnosis and 
treatment of elevated blood pressure or hypertension.  A 
February 1990 entry reflects [no] hypertension.  The veteran 
was evaluated for chest pain in April 1990 that was 
subsequently diagnosed as costochondritis.  The medical 
records reflect that the veteran had no history of heart 
disease and that his blood pressure reading was 117/73.  The 
report of medical examination completed for separation in 
April 1991 reflects a blood pressure reading of 140/88.  

Even though the report of the August 1995 VA general medical 
examination for compensation and pension purposes reflects by 
history that the veteran was diagnosed and treated for 
essential hypertension in May 1993, the first documented 
diagnosis of hypertension occurs in May 1994 coincident with 
the Persian Gulf Registry examination.  In August 1995, the 
examiner noted that the veteran was totally asymptomatic on 
examination.  The compensation and pension examination 
accorded the veteran in 1997 reflects a diagnosis of 
hypertension, a normal electrocardiogram, and that there was 
no pulmonary hypertension or right ventricular hypertrophy.  
The examiner did not establish that the hypertension had its 
onset in service or that it was related to any period of 
active duty service.  Nevertheless, the diagnosis of 
essential hypertension occurs outside the presumptive one-
year period.  Without a showing of treatment in service for 
hypertension or within the one-year period following 
separation from service, the veteran has not shown that the 
currently diagnosed hypertension had its onset in service.  
See Savage v. Gober, 10 Vet. App. 488, 495-97 (1997).  Thus, 
the veteran has not presented a well-grounded claim for 
service connection for hypertension, and the claim must be 
denied.  See McManaway v. West, 13 Vet. App. 60, 65 (1999); 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).  


(iv) Hyperkeratosis, fissures on the soles of the feet, 
headaches, sinusitis with polyps, leukoplakia of the 
vocal cords, left elbow tendonitis, exophoria, and 
nystagmus

According to Hensley (Burke) v. West, 212 F.3d 1255 (Fed. 
Cir. 2000), the veteran must submit evidence that the claims 
for service connection for hyperkeratosis, fissures on the 
soles of the feet, headaches diagnosed as sinus headaches and 
chronic tension headaches, sinusitis with polyps, leukoplakia 
of the vocal cords, left elbow tendinitis, exophoria and 
nystagmus on a direct basis are plausible.  See Brewer v. 
West, 11 Vet. App. 228 (1998); Mattern v. West, 12 Vet. App. 
222 (1999) (A well-grounded claim need only be plausible, not 
conclusive).  

Initially, the Board observes that service medical records 
dated in 1983 reflect that thick tense skin was noted over 
the interphalangeal joint of the right great toe.  On 
enlistment in 1989, the report of medical examination 
reflects mild asymptomatic pes cavus.  Service medical 
records for the period of service from 1989 to 1991 including 
the separation examination dated in April 1991 are silent as 
regards hyperkeratosis or fissures on the soles of the feet.  
The first report of hyperkeratosis was reported in the August 
1995 Persian Gulf Registry examination.  At that time, the 
diagnosis reflected hyperkeratosis of the soles versus 
dyshidrotic eczema.  The 1997 VA examination reveals some 
dryness and scaling of the feet with cracked, fissured heels.  
The diagnosis was xerosis and fissured heels.  Neither 
examiner established that the hyperkeratosis and/ or fissured 
soles of the feet were related to service.  As demonstrated, 
there is no evidence that demonstrates complaints of, 
treatment for, or a diagnosis of xerosis, hyperkeratosis, or 
fissures on the soles of the feet in service.  

While the service medical records reflect that the veteran 
was evaluated and treated for upper respiratory infections on 
multiple occasions to include pneumonia, the service medical 
records are silent as regards complaints of, treatment for, 
or diagnoses of headaches, sinusitis, nasal polyps, or 
leukoplakia.  The veteran reported experiencing symptoms of 
nasal congestion and postnasal drip in 1992, which he 
medicated with decongestants.  A comprehensive review of the 
evidence of record reflects that the veteran's headaches were 
first diagnosed as sinus headaches in January 1994 and later 
diagnosed as chronic tension headaches in 1997.  The veteran 
also reported having headaches following sinus surgery in 
April 1997.  The post service clinical evidence has not 
related the upper respiratory infections treated in service 
to the current diagnosis of chronic sinusitis.  Furthermore, 
neither chronic sinusitis nor polypoid [nasal] changes were 
diagnosed until 1994, more than 2 years after service, and 
neither condition has been related to any period of active 
service.  Moreover, the evidence clearly establishes that 
neither hoarseness nor leukoplakia was shown in service.  The 
evidence of record reflects that leukoplakia and hoarseness 
were first noted in 1994.  Additionally, chronic sinusitis 
with [nasal] polyps, chronic tension headaches, and 
leukoplakia of the vocal cords are not conditions to which 
presumptive service connection applies.  See 38 C.F.R. §§ 
3.307, 3.309.  

Notwithstanding the fact that the veteran has current 
diagnoses of chronic tension headaches, chronic sinusitis 
with nasal polyps, and leukoplakia of the vocal cords, the 
Board stresses that not one VA examination or ear, nose, and 
throat examination has established that these conditions had 
their onset in service, much less are related to symptoms 
documented in the service medical records.  Of note, a VA 
treatment record dated in October 1994 reflects that the 
hoarseness may possibly be related to symptoms of GERD and/ 
or post nasal drip which were not documented until 1994, more 
than 2 years after service.  The Board notes that the latter 
conditions are not service-connected.  

The Board next addresses entitlement to service connection 
for left elbow tendonitis.  According to the 1994 Persian 
Gulf Registry examination, the veteran had been employed as a 
long haul truck driver for 6-7 years.  He reported 
experiencing [left elbow pain] symptoms while driving.  Prior 
to the August 1995 VA authorized compensation and pension 
examination, there was no evidence of complaints, treatment 
or a diagnosis of left elbow tendonitis.  On VA examinations, 
the veteran denied acute trauma, fractures, or dislocations.  
The VA authorized examinations dated in 1997 reflect by 
veteran's report that elbow pain developed after his return 
from the Persian Gulf.  The reported diagnosis was chronic 
bursitis involving both elbows.  The Board stresses that not 
only is there no evidence of complaints, treatment, or a 
diagnosis of left elbow tendonitis during any period of 
military service, not one medical report establishes that the 
currently diagnosed left elbow tendonitis is related to any 
period of active military service.  

Turning to the claim of service connection for exophoria and 
nystagmus, the Board observes that service connection for 
partial loss of eyesight in the left eye was denied by rating 
decision in June 1976.  See Ephraim v. Brown, 82 F.3d 399, 
402 (Fed. Cir. 1996); Routen v. West, 142 F.3d 1434, 1441 
(Fed. Cir. 1998).  A review of the evidence reveals that the 
veteran wears bifocals and that he noticed shaking in his 
left eyelids, as well as blurriness of his vision, after 
returning from the Gulf.  The service medical records are 
silent as regards complaints of blurred vision, difficulty in 
focusing, or the use of corrective lenses.  The report of 
medical examination dated in April 1991 reflects a visual 
acuity of 20/20 in both eyes.  The first evidence of blurred 
vision was noted on the 1994 Persian Gulf Registry 
examination.  The records reflect visual focusing problems, 
likely [to be] secondary to left muscle "laziness."  The 
August 1995 VA ophthalmology report reflects "[h]istory: 
'[p]roblems with eye tracking since Desert Storm.'"  The 
veteran's visual acuity was 20/20 in both eyes.  On 
inspection, there was a large exophoria with very slow 
horizontal jerk nystagmus in both eyes.  The diagnosis 
reflects that the etiology of the exophoria and the nystagmus 
was unknown.  A subsequent VA ophthalmology consultation 
dated in September 1995 reflects that the veteran had 
intermittent exotropia, mild endpoint nystagmus in both 
directions, and minimal refractive error.  The veteran's 
visual acuity was 20/20 in the right eye and 20/25 in the 
left eye.  The ophthalmologist reported that since the 
veteran was not diplopic, [the intermittent] exotropia must 
be of long duration.  When examined in March 1997 for 
pneumonia, the veteran denied blindness and "?" diplopia.  
The examiner reported no focal deficits, that the extraocular 
muscles were intact, and that the pupils were equal, round, 
and reactive to light.  

At this juncture, the Board stresses that in service 
connection cases referable to refractive error, it is 
necessary to exclude the effect of uncomplicated refractive 
errors.  See Veterans Benefits Administration Adjudication 
Procedure Manual, M21-1, Part VI-11.07.  Service connection 
is warranted with such unusual developments as choroidal 
degeneration, retinal hemorrhage, or rapid increase of myopia 
producing uncorrectable impairment of vision, such as 
irregular astigmatism that may be due to corneal 
inflammation, injury, or operation.  Only under such unusual 
circumstances, with uncorrectable residuals, may refractive 
error be considered service-connected.  The diagnosis must 
cite the actual disease or injury or other basic condition.  
Actual pathology, other than refractive error, is required to 
support impairment of visual acuity.  See M21-1, Part VI-
11.07.  Otherwise, mere congenital or developmental defects, 
such as refractive errors of the eye are not diseases or 
injuries in the meaning of applicable legislation for 
disability compensation purposes.  See 38 C.F.R. § 3.303(c) 
(1999).  In this instance, the evidence does not reveal 
trauma, but a convergence error caused by the eye muscles 
that is amenable to surgical correction.  While the evidence 
reflects mild refractive error and the use of corrective 
lenses in August 1994, the veteran has not presented 
competent medical evidence that his currently diagnosed 
exophoria and nystagmus are related to any period of active 
military service.  

Additionally, the only evidence that establishes the required 
nexus between hyperkeratosis, fissures on the soles of the 
feet, headaches, sinusitis with polyps, leukoplakia of the 
vocal cords, left elbow tendonitis, exophoria, and nystagmus 
and the veteran's active military service are lay statements.  
See Heuer v. Brown, 7 Vet. App. 379, 384 (1995) (The veteran 
cannot meet his initial burden by relying on his own opinion 
as to medical matters).  Without competent medical evidence 
of a nexus between the current disabilities (i.e., 
hyperkeratosis, fissures on the soles of the feet, headaches, 
sinusitis with polyps, leukoplakia of the vocal cords, left 
elbow tendonitis, exophoria, and nystagmus) and the veteran's 
military service, the veteran has failed to present evidence 
of well-grounded claims.  See Caluza v. Brown, 7 Vet. App. 
498, 506 (1995).  These claims are denied.  See Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997).  


C. Other considerations

The Board notes that by VA letter dated in July 1996, the RO 
informed the veteran of the medical evidence required to 
prove his claims for disability benefits due to an 
undiagnosed illness related to Gulf War service.  Thereafter, 
the RO informed the veteran of that evidence necessary to 
establish service connection in the Statement of the Case 
dated in November 1997 and the Supplemental Statement of the 
Case dated in November 1999.  As of this date, the veteran 
has not submitted competent evidence sufficient to well-
ground his claims for service connection for obesity, atopic 
dermatitis, hypertension, hyperkeratosis, fissures on the 
soles of the feet, headaches, sinusitis with polyps, 
leukoplakia of the vocal cords, left elbow tendonitis, 
exophoria, and nystagmus.  

In that regard, the VA has a duty to assist only those 
claimants who have established well-grounded (i.e., 
plausible) claims.  See 38 U.S.C.A. § 5107(a); Morton v. 
West, 12 Vet. App. 477 (1999) (VA cannot assist a claimant in 
developing a claim that is not well-grounded).  Further, the 
veteran's burden to submit evidence sufficient to establish a 
well-grounded claim is the veteran's alone and is not 
relieved by the benefit of the doubt provision.  See 
38 U.S.C.A. § 5107(b); Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997).  As the foregoing discussion explains to the 
veteran that a well-grounded claim requires competent 
evidence showing that he has a current disability that is 
related to his military service, the Board views its 
discussion as sufficient to inform him of the elements 
necessary to complete his applications for service 
connection.  See Robinette v. Brown, 8 Vet. App. 69, 77 
(1995). 


II. Initial Ratings

The veteran asserts that the service-connected degenerative 
disc disease of the lumbar spine currently evaluated as 20 
percent disabling and folliculitis evaluated as 
noncompensably disabling warrant higher initial evaluations.  
A claim for an increased rating is generally well-grounded 
when a veteran indicates that he has suffered an increase in 
a service-connected disability.  See 38 U.S.C.A. § 5107(a) 
(West 1991); Drosky v. Brown, 10 Vet. App. 251,254 (1997); 
Proscelle v. Derwinski, 2 Vet. App. 629, 631 (1992); cf. 
Jones (Wayne) v. Brown, 7 Vet. App. 134, 137 (1994).  In 
accordance with Schafrath v. Derwinski, 1 Vet. App. 589 
(1991), the Board has reviewed the medical record and all 
other evidence of record pertaining to the history of the 
veteran's service-connected degenerative disc disease of the 
lumbar spine and folliculitis.  The Board is satisfied that 
all relevant facts have been properly developed and has found 
nothing in the historical record that would lead to a 
conclusion that the current evidence on file is inadequate 
for rating purposes.  See 38 U.S.C.A. § 5107(a); 38 C.F.R. §§ 
4.1, 4.2 (1999).  

Taking into consideration that the assignment of the 
disability ratings for the folliculitis and degenerative disc 
disease of the lumbar spine are the result of the original 
claim filed in May 1994, the Board must review all the 
evidence considered in the original rating in determining 
whether higher ratings are warranted.  See Fenderson v. West, 
12 Vet. App. 119 (1999); Powell v. West, 13 Vet. App. 31, 35 
(1999) (all relevant and adequate medical data of record that 
falls within the scope of the rating claim should be 
addressed).  

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities (Rating Schedule) and are 
intended to represent the average impairment of earning 
capacity resulting from disability.  Separate diagnostic 
codes (DCs) identify the various disabilities.  See 38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1.

VA regulations require a disability evaluation based upon the 
most complete evaluation of the condition.  The medical as 
well as industrial history is to be considered, and a full 
description of the effects of the disability upon ordinary 
activity is also required.  Functional impairment is based on 
lack of usefulness and may be due to pain, supported by 
adequate pathology and evidenced by visible behavior during 
motion.  See 38 C.F.R. §§ 4.1, 4.2, 4.10 (1999).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7 (1999).  Any reasonable 
doubt regarding the degree of disability will be resolved in 
favor of the claimant.  See 38 C.F.R. § 4.3 (1999).


A. Entitlement to an initial rating in excess of 20 percent 
for degenerative disc disease of the lumbar spine

In essence, the veteran asserts that his degenerative disc 
disease of the lumbar spine warrants a higher initial 
evaluation.  His lay witnesses, his mother and significant 
other, reported that the veteran's joints, to include his low 
back, hurt all the time since returning from the Gulf.  

By a February 1997 rating decision, service connection was 
granted for degenerative disc disease of the lumbar spine and 
assigned a 10 percent rating for mild symptoms associated 
with intervertebral disc syndrome under DC 5293.  See 38 
C.F.R. § 4.71a (1999).  In November 1999, the RO assigned a 
20 percent rating for moderate intervertebral disc syndrome 
with recurring attacks effective May 23, 1994, the date of 
the original claim.  Id.  In determining whether a higher 
initial rating is warranted, the Board must review all 
relevant evidence within the scope of the claim.  See Powell, 
supra.  

To warrant a 40 percent rating under DC 5293, the veteran 
must experience severe recurring attacks with intermittent 
relief.  A 60 percent disability evaluation is warranted for 
pronounced, persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc, and little 
intermittent relief.  Id. 

It is the intent of the Rating Schedule, codified in 38 
C.F.R. Part 4, to recognize disabilities of the 
musculoskeletal system that result in anatomical damage, 
functional loss and evidence of disuse, and/or abnormal 
excursion of movement, for example, less movement than 
normal, more movement than normal, weakened movement or pain 
on movement.  See 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71 (1999).  
Limitation of motion is to be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  See 38 C.F.R. §§ 4.40, 4.45, 
4.59, see also VAOPGCPREC 36-97 (December 12, 1997). 

A review of the service medical records for the active duty 
period from June 1973 to December 1974 and from the veteran's 
National Guard service, to include VA outpatient records 
dated between September 1975 and April 1985, are silent as 
regards trauma to the low back, complaints of, or treatment 
therefor.  Service medical records dated for the second 
period of active duty service from January 1990 to May 1990 
reflect that the veteran complained of radiating pain down 
both thighs.  He was evaluated on multiple occasions between 
February 1990 and March 1990 to include evaluations for 
herniated nucleus pulposus (HNP).  The diagnoses included 
rule out HNP and degenerative joint disease of the back.  A 
March 1990 radiology report reflects mild disc signs.  The x-
ray of the lumbar spine reflects that there was minor 
hypertrophic spurring involving the superior end plate of L 
(lumbar) 4 suggesting the presence of early degenerative disc 
disease at the level of L3-L4.  The veteran was released from 
active duty in May 1990.  In June 1990, the veteran 
complained of low back pain.  He reported injuring his back 
while riding in the back of a 2-1/2 ton truck and that he was 
jarred.  There are no records of treatment for low back 
complaints during the third active duty period from November 
1990 to May 1991.  

Post service clinical evidence consists of private and VA 
medical records, which reflect that the veteran is a long 
distance truck driver.  The May 1994 Persian Gulf Registry 
examination was silent as regards low back complaints.  
Medical records from the Columbia Diagnostic Center include 
the report of a magnetic resonance imaging (MRI) of the 
lumbar spine dated in October 1994 which reflects minimal 
grade I spondylolisthesis at L5-S1; mild degenerative changes 
in the lumbar spine; degenerative disc disease from L2-L3 
through L5-S (sacral) 1; very mild posterocentral herniated 
disc at L5-S1; and spinal stenosis.  

The report of the August 1995 VA general medical examination 
for compensation and pension purposes reflects a discussion 
of the private medical records and the MRI which reflect that 
the back complaints were diagnosed as an acute sprain 
involving the lumbar spine, and treated on an outpatient 
basis.  The back was medicated with Motrin.  The report of 
the compensation and pension examination reflects that the 
veteran injured his back during military exercises, that he 
sustained multiple sprains during his military career, and 
that he continues to have pain in the lower back on a daily 
basis.  The veteran reported having more pain on prolonged 
standing, walking, bending forward, and sitting.  The veteran 
medicated with Tylenol extra strength and performed physical 
therapy exercises as needed.  On examination of the lumbar 
spine, flexion forward was limited to 80 degrees.  Extension 
backward was limited to 20 degrees.  Right latero-flexion was 
limited to 30 degrees.  Left latero-flexion was limited to 20 
degrees.  Rotation to the right was limited to 25 degrees.  
Rotation to the left was limited to 30 degrees.  There were 
no fixed deformities and no postural abnormalities.  There 
was minimal pain on motion and mild paravertebral muscle 
spasm.  In pertinent part, the neurological examination 
reflects that the deep tendon reflexes were prompt and equal 
bilaterally, and that there were no pathological reflexes.  
The diagnosis included (1) degenerative disc disease 
involving L2, L3, L4, and L5 by MRI with limitation of motion 
in the lumbar spine; (2) moderate spondylosis of the lumbar 
spine with degenerative disc disease at L4-5 and L5-S1; and 
(3) pseudoarthrosis involving L5 as shown by x-rays.  

The veteran was evaluated at the VA from March to July 1997.  
The medical data reflect complaints of muscle and joint pain 
and a full range of motion of all extremities in March 1997, 
as well as low back numbness with pain, low back pain with 
radiation/ right sciatica, and disc disease at L5-S1 in April 
1997.  Impressions following the May 1997 computerized axial 
tomography (CT) of the lumbar spine included (1) bulging 
discs at both L3-4 and L4-5; (2) prominent neural foramenae 
narrowing and stenosis at L4-5; (3) no significant spinal 
stenosis seen although there may be moderate narrowing of the 
spinal canal at L4-5; and (4) spondylosis deformans involving 
all the lumbar spine.  The veteran was admitted to the 
Persian Gulf Referral Center for evaluation from June to July 
1997.  Several entries dated in June 1997 reflect that the 
veteran's pain was becoming progressively more severe with 
each passing month with progressively increasing symptoms.  
The veteran was referred for an electromyography (EMG)/ nerve 
conduction velocity test to rule out peripheral neuropathy 
versus lower lumbar radiculopathy with positive lumbar 
sacroiliac joint pain.  

The June 1997 consultation report reflects a history of 
chronic low back pain, left sacroiliac joint pain, 
degenerative joint disease, and status post left leg 
osteomyelitis in 1971.  The veteran complained of chronic 
aching pains in the left hip "?" sacroiliac joint with 
radiation of "sharp" pain to the posterior and anterior 
calf, left greater than the right, "tingling" in three 
lateral toes, and that occasionally his knees wanted to give 
[out].  In relevant part, the physical examination reflects a 
negative Babinski, negative straight leg raises, a positive 
Gaenslen's [sign] on the left, deep tendon reflexes of 2+ at 
the knees, 1+ at the right ankle, and 1 at the left ankle.  
In pertinent part, the assessment reflects chronic low back 
pain, left sacroiliac joint dysfunction, and that the 
electrodiagnostic test findings were consistent with mild 
lumbosacral radiculopathy.  The report of the EMG was 
suggestive of mild left lumbosacral radiculopathy (with 
involvement of the left posterior primary [  ]/ paraspinals 
and mild sensory peripheral neuropathy in the lower 
extremities.  The June 1997 nerve conduction velocity test 
was essentially normal.  The examiner reviewed the October 
1994 MRI and the May 1997 CT scan.  The recommendations 
included a follow-up EMG/ nerve conduction study in 6-12 
months, if clinically indicated or the symptoms progress.  

Thereafter, the veteran was accorded a MRI.  The June 1997 
MRI reflects multi level degenerative disease of the lumbar 
spine with Schmorl's nodes seen "([i.e.,] herniation of disc 
material through the endplates)."  The L4-5 neural foramen 
was somewhat narrowed by facet hypertrophy.  No central canal 
spinal stenosis was seen at any level and the only neural 
foramen narrowing was at L4-5 with some fat around the nerve 
roots, [thus] no frank nerve root compression was seen.  The 
July 1997 summary of the hospitalization at the Persian Gulf 
Referral Center reflects, inter alia, (1) moderately severe 
disc space narrowing at L4-5 and L5-S1 with prominent 
superior L5 osteophytes and moderate spondylosis superiorly 
and inferiorly at L4 on x-ray; (2) mild spondylosis elsewhere 
within the lumbar spine; (3) minimal posterior facet 
arthropathy at L5-S1; (4) no acute fracture; and (5) that 
conservative treatment for the lumbar disc disease was 
recommended by neurosurgery.  In relevant part, a July 1997 
VA letter pertaining to the examination bears the following 
diagnoses: degenerative disc disease; osteoarthritis; left 
lumbosacral radiculopathy, mild; sensory peripheral 
neuropathy, mild; arthralgias; and low back pain.  

A letter from Dr. T. Klein dated in October 1999 reflects 
that the veteran had been diagnosed with a herniated disc at 
L5-S1 with neuroforaminal stenosis at L4-5 and had previously 
undergone epidural injection with Dr. Vega, which provided 
relief of symptoms.  It was Dr. Klein's belief that the 
veteran would benefit from having a second and possible third 
lumbar epidural block for his back.  

The veteran testified at the October 1999 personal hearing 
that he has radiculopathy from lumbar damage, that he 
receives treatment from VA and private physicians, and that 
he medicates with Ibuprofen and Theragesic.  He testified 
that the medications impair his ability to work because of 
drowsiness; that the back pain is constant; and that pain 
relief is rare.  He experiences numbness into his feet and 
toes.  It is painful to tie his shoes.  He is limited to 
lifting 10 to 20 pounds.  He reported receiving very limited 
success from the epidural block.  He testified that 
employment as a truck driver aggravates his back condition 
requiring him to stop about every hour to sit and stretch his 
back to prevent [the back] from cramping badly and hurting 
down his legs.  He uses a TENS unit issued by VA as well as a 
cane.  He has difficulty getting comfortable to sleep.  
Sometimes, he tosses and turns for as long as an hour or two 
before he can get into a position to sleep.  He has missed 
days from work because of his back.  

The Board acknowledges the veteran's contentions that his 
back disability is more severe than rated.  To warrant a 40 
percent rating for intervertebral disc syndrome, the 
degenerative disc disease must be manifest by severe 
recurring attacks with intermittent relief.  The record on 
appeal has characterized the symptomatology associated with 
the degenerative disc disease as both mild and moderate, but 
not severe to warrant a 40 percent disability rating under DC 
5293.  See 38 C.F.R. §§ 4.7, 4.71a.  Despite the fact that 
the veteran exhibited mild to moderate limitation of motion 
in August 1995 with minimal pain on motion and a full range 
of motion of the extremities in March 1997 with complaints of 
muscle and joint pain when examined for pneumonia, the record 
also reflects intervertebral disc syndrome with chronic 
symptoms compatible with sciatic neuropathy with 
characteristic pain as shown in 1990, 1995, 1997 and in 1999, 
as well as mild paravertebral muscle spasm as shown in 1995.  
Of importance, the veteran demonstrated decreased ankle jerk 
bilaterally as shown in 1997 whereas the veteran had no 
pathologic reflexes in 1995.  

In determining whether the veteran's symptoms warrant a 
higher initial rating, the Board takes note of other 
neurological findings appropriate to the site of the diseased 
disc which include radiating pain down both legs as reported 
in March 1990; low back numbness with pain and low back pain 
with right sciatica as reported in April 1997; and tingling 
toes, chronic aching in the left hip, radiation of sharp pain 
into the posterior/ anterior calf, and a positive Gaenslen's 
sign all shown in June 1997.  The Board notes that the VA 
examiners in 1997 reported that the pain was becoming 
progressively severe.  At most, this evidence suggests 
moderate recurring attacks of intervertebral disc syndrome 
that is progressing, which the veteran medicated with Tylenol 
extra strength and Ibuprofen.  Although the veteran has not 
specifically reported "flares" with his back disability or 
that his back disability has necessitated bedrest, the Board 
accepts that the symptomatology associated with the diagnoses 
of multilevel degenerative disc disease, spondylosis of the 
lumbar spine, moderately severe disc space narrowing of L4-5 
and L5-S1, pseudoarthrosis of L5, and herniated discs would 
involve pain and that any one of these clinical findings may 
or may not "flare" simultaneously to potentiate any present 
functional loss.  See VAOGCPREC 36-97 (December 12, 1997); 
see also DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  

The most persuasive evidence before the Board which places 
the evidence in equipoise is the October 1999 letter of Dr. 
Klein which in effect provides that the veteran has 
previously undergone epidural injection with the relief of 
symptoms and that it was his belief that the veteran would 
benefit from having a second and possible third lumbar 
epidural block.  See Spurgeon v. Brown, 10 Vet. App. 194, 196 
(1997) (The impact of pain must be taken into consideration 
in making a rating determination).  This evidence together 
with other clinical findings suggest that the veteran has 
severe recurring attacks of intervertebral disc syndrome and 
that he receives intermittent relief of symptoms inspite of 
his claim that he is in constant pain with rare relief.  

Based on the foregoing, the Board resolves all reasonable 
doubt in favor of the veteran and determines that an initial 
rating of 40 percent is warranted for degenerative disc 
disease of the lumbar spine manifest by severe recurring 
attacks of intervertebral disc syndrome with intermittent 
relief.  See Fenderson v. West, 12 Vet. App. 119 (1999).  
While the evidence of record demonstrates sciatica, the 
intervertebral disc syndrome is not manifest by demonstrable 
muscle spasm, absent ankle jerk, and little intermittent 
relief to be characterized as pronounced to warrant an 
initial 60 percent disability rating.  Therefore, the Board 
determines that the degenerative disc disease of the lumbar 
spine is appropriately rated as 40 percent disabling under DC 
5293.  See 38 C.F.R. §§ 4.3, 4.7, 4.71a.  


B. Entitlement to an initial compensable evaluation for 
folliculitis

The veteran asserts that a higher initial rating is warranted 
for folliculitis that affects his scalp, shoulders, trunk, 
groin, and buttocks.  The veteran and his lay witnesses 
assert that he has suffered from rashes on his thighs and 
buttocks since his return from the Persian Gulf War.  

By a February 1997 rating decision, the RO assigned a non-
compensable evaluation for folliculitis under DC 7806 for 
eczema.  See 38 C.F.R. § 4.118 (1999).  When an unlisted 
condition is encountered, it will be permissible to rate 
under a closely-related disease or injury in which not only 
the functions affected, but the anatomical localization and 
symptomatology are closely analogous.  Conjectural analogies 
will be avoided, as will the use of analogous ratings for 
conditions of doubtful diagnosis, or for those not fully 
supported by clinical and laboratory findings.  See 38 C.F.R. 
§§ 4.20, 4.27 (1999); see also Lendenmann v. Principi, 3 Vet. 
App. 345, 349-50 (1992); Pernorio v. Derwinski, 2 Vet. App. 
625, 629 (1992). 

Pertinent schedular criteria provide that a non-compensable 
rating is warranted for eczema with slight, if any, 
exfoliation, exudation or itching, on a non-exposed surface 
or small area under DC 7806.  See 38 C.F.R. § 4.118 (1999).  
Eczema with exfoliation, exudation, or itching, if involving 
an exposed surface or extensive area warrants a 10 percent 
rating.  Id.  

In brief, the veteran was first treated for atopic dermatitis 
while in the National Guard in January 1983.  The record 
reflects that the skin was thick and tense over the 
interphalangeal joint of the right great toe.  There was dry, 
scaly skin over the knees and elbows.  The atopic dermatitis 
was treated with 1% hydrocortisone cream.  

Service medical records for the period of active duty from 
December 1989 to May 1990 reflect that chigger bites were 
treated with hydrocortisone cream in June 1990.  On multiple 
evaluations in April 1991 and as a part of the Southwest Asia 
Demobilization/ Redeployment Medical Evaluation, the veteran 
complained of a rash or bumps and pimples on the waist that 
itched for 14 days.  The objective findings reflect small 
erythemic bumps on the buttocks and in the groin areas.  The 
assessment reflects unknown etiology.  The diagnosis was heat 
rash.  The treatment consisted of hydrocortisone cream.  A 
subsequent entry reflects that the heat rash was resolving 
with the hydrocortisone and that the veteran received 
substantial relief of the rash in the jockey short area.  The 
April 1991 separation examination - release from active duty 
reflects a mild follicular type rash in the groin and 
buttocks - in the area covered by jockey shorts (boxers). 

The records associated with the report of the May 1994 
Persian Gulf Registry examination reflects that the veteran 
has a rash in the groin and buttocks areas, as well as a 
pinpoint red rash on the upper extremities and abdomen.  The 
record reflects a diagnosis of folliculitis by examination of 
the buttocks.  

The report of the September 1995 fee basis examination 
disclosed follicular papules on the scalp, face, and in the 
veteran's beard with scattered follicular papules and 
pustules on his trunk, bilateral follicular papules and 
pustules on his buttocks, and follicular papules and pustules 
on his arms and legs.  The relevant diagnosis was chronic 
folliculitis.  The physician noted that in the case of the 
folliculitis, he could not rule out environmental [causes].  
Of note, the physician corrected his report to reflect that 
the veteran reported a rash on sick call 2 days prior to 
leaving the Persian Gulf.  

In relevant part, a May 1997 VA dermatology consult reflects 
that the veteran was seen 2 years previously for folliculitis 
involving the inner thighs and cracked dry scaly patches on 
the heels.  The veteran complained that the rashes come and 
go on his shoulder area.  The report reflects that during his 
tour of duty in the Gulf, he was exposed to chlorine 
extensively.  The veteran believed he was allergic to 
chlorine.  On physical examination, there were several 
follicular keratotic lesions on the upper shoulder areas.  
The examiner doubted that the veteran was allergic to 
chlorine.  The assessment included, inter alia, keratosis 
pilaris.  In brief, clinical data collected from the Persian 
Gulf Referral Center dated in July 1997 reflect, inter alia, 
that there was redness to the right arm and shoulder, 
diagnosed as keratosis pilaris.  

Testimony from the personal hearing held in October 1999 
reflects that the veteran uses hydrocortisone cream daily and 
sometimes a couple of times a day for the folliculitis.  
[When working], he has to stop on the side of the road to 
apply the cream.  The affected areas include his buttocks, 
back of the legs, chest, arms, scalp, nose, stomach, 
shoulders, and groin, as well as his mouth.  The [  ] more 
often than not is itchy.  He asserts that his clothing and 
heat affect the rash.  

On complete review of the claims folder, the Board observes 
that a 10 percent rating is warranted for folliculitis.  The 
current skin condition as seen post Desert Storm is manifest 
by follicular papules.  Notwithstanding the fact that the 
rashes were confined to his buttock and groin area in service 
and tend to wax and wane, the rash has been documented on 
exposed and non-exposed areas to include his face, scalp, 
beard, arms, shoulders, and abdomen.  He applies 
hydrocortisone cream at least once a day and sometimes twice 
a day to ameliorate the symptoms.  Accordingly, it is the 
Board's judgment that the evidence is in equipoise regarding 
the claim, which raises consideration of the benefit of the 
doubt doctrine.  As such, the benefit of the doubt is 
resolved in the veteran's favor.  See 38 U.S.C.A. § 5107; 38 
C.F.R. §§ 4.3, 4.7.  Therefore, entitlement to an initial 10 
percent rating for folliculitis on exposed and non-exposed 
areas is warranted.  See 38 C.F.R. § 4.118, DC 7806.  At this 
juncture, the Board observes that a 30 percent rating is not 
warranted as the folliculitis is not manifest by constant 
exudation or itching, extensive lesions, or marked 
disfigurement.  


C. Other consideration

The November 1997 statement of the case reflects that the RO 
considered the application of 38 C.F.R. § 3.321 (1999) and 
that the evidence did not present such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  The Board, however, is 
still obligated to seek all issues that are reasonably raised 
from a liberal reading of documents or testimony of record 
and must consider whether additional benefits are warranted 
under any of the provisions of Parts 3 and 4.  In Bagwell v. 
Brown, 9 Vet. App. 337 (1996), the Court clarified that it 
did not read the regulation as precluding the Board from 
affirming an RO conclusion that a claim does not meet the 
criteria for submission pursuant to 38 C.F.R. § 3.321(b)(1), 
or from reaching such conclusion on its own.  

In May 1997, the veteran reported that he was doing well on 
his job and that he enjoyed it.  In October 1999, the veteran 
testified that he had missed a few days from work due to his 
back problem; that he stopped [his truck] about every hour to 
sit and stretch his back to prevent "bad" cramping; that he 
puts up with the pain until he is done for the day because 
the Ibuprofen and Theragesic make him drowsy; and that he 
occasionally stopped on the side of the road to apply 
hydrocortisone cream to areas of skin affected by 
folliculitis.  It is significant that the medical records are 
not only silent as regards reports of drowsiness or other 
side effects related to his medications, but they do not 
include any reports by the veteran that his service-connected 
disabilities have interfered with his employment or have 
required frequent hospitalizations.  At this juncture, the 
Board observes that in pursuit of VA compensation, the 
veteran voluntarily submitted to VA examinations in 1994, 
1995, and 1997.  It is important to note that the clinical 
and lay data collated together have not demonstrated factors 
so exceptional as to preclude the use of the regular rating 
criteria.  Thus, the Board cannot conclude that the 
disability pictures attributed to the degenerative disc 
disease of the lumbar spine rated as 40 percent disabling and 
the folliculitis rated as 10 percent disabling are so unusual 
or exceptional as to prevent the use of the regular rating 
criteria.  See Moyer v. Derwinski, 2 Vet. App. 289, 293 
(1992); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) 
(noting that the disability evaluation itself is recognition 
that industrial capabilities are impaired).  In sum, the 
Schedule for Rating Disabilities is shown to provide a fair 
and adequate basis for rendering a decision in this case.  In 
the absence of an exceptional or unusual disability picture, 
the Board finds that the criteria for submission for the 
assignment of an extra-schedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337, 339 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995). 


ORDER

The claim of entitlement to service connection for chronic 
fatigue as a manifestation of an undiagnosed illness is well-
grounded, and to that extent the appeal is granted.  

Entitlement to service connection on a direct basis for 
atopic dermatitis; abnormal weight gain diagnosed as obesity; 
hypertension; headaches diagnosed as sinus headaches and 
chronic tension headaches; sinusitis with polyps; leukoplakia 
of the vocal cords; left elbow tendinitis; exophoria; and 
nystagmus, and also claimed on a presumptive basis as 
manifestations of undiagnosed illnesses, are denied.  

The claim of entitlement to service connection on a direct 
basis for generalized nerve damage, diagnosed as sensory 
peripheral neuropathy of the lower extremities, is well-
grounded, and to that extent the appeal is granted.

An initial rating of 40 percent for degenerative disc disease 
of the lumbar spine is granted subject to the provisions 
governing the award of monetary benefits.  

An initial rating of 10 percent for folliculitis is granted 
subject to the provisions governing the award of monetary 
benefits.  


REMAND

If the initial burden of presenting evidence of a well-
grounded claim is met, VA has a duty to assist the veteran 
further in the development of the claim.  See 38 U.S.C.A. § 
5107(a).  Further, if additional evidence is required for a 
proper appellate decision, the claim must be remanded to the 
agency of original jurisdiction specifying the action to be 
undertaken.  See 38 C.F.R. § 19.9 (1999).  

The Board observes that prior to the 1994 Persian Gulf 
Registry examination, there are no complaints, treatment, or 
diagnosis of chronic fatigue.  VA examinations dated in 1994 
and 1995 reflect fatigue/ chronic fatigue of undetermined 
etiology, no thyromegaly, and normal thyroid function test 
results.  The Board also notes that the veteran has non-
service connected obesity, chronic obstructive pulmonary 
disease, hypertension, major depressive disorder, sleep 
apnea, and chronic bronchitis as well as service connected 
degenerative disc disease of the lumbar spine and 
folliculitis.  On VA examination in August 1995, the veteran 
reported that essential hypertension was diagnosed in May 
1993 following his complaints of feeling tired.  The Board 
acknowledges that there is no medical opinion as to any 
effect the veteran's service-connected and non-service 
connected conditions may have on the veteran's complaints of 
chronic fatigue.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991) (if the medical evidence of record is 
insufficient, the Board is free to supplement the record by 
seeking an advisory opinion, or ordering a medical 
examination).  Therefore, the Board determines that a VA 
medical opinion based on a review of all the medical evidence 
is required to address any impact these conditions may have 
on the veteran's chronic fatigue.  

Having found the claim of entitlement to service connection 
for generalized nerve damage also claimed as sensory 
peripheral neuropathy to be well-grounded, additional 
clinical evidence is required before the claim may be 
adjudicated on the merits.  As reasoned previously, there is 
no medical opinion establishing the etiology of the 
generalized nerve damage claimed as sensory peripheral 
neuropathy of the lower extremities nor is there an opinion 
distinguishing it as a manifestation of degenerative disc 
disease of the lumbar spine as reported on the EMG/ nerve 
conduction study in June 1997 or as a residual of the status 
post incision and drainage for osteomyelitis in the left leg 
prior to service.  

On the basis of the above and pursuant to 38 C.F.R. § 19.9 
(1999), the Board determines that further development of the 
evidence is essential to avoid potential prejudice to the 
veteran, therefore, this case must be REMANDED to the RO for 
the following actions:

1. The RO should specifically request the names and 
addresses of all medical care providers, if any, 
who have treated the veteran since July 1997 for 
chronic fatigue not attributable to a known 
diagnostic entity, as well as all sources of 
treatment received for sensory peripheral 
neuropathy of the lower extremities prior to and 
since his separation from service.  In this 
regard, the RO is specifically requested to 
attempt to obtain any records pertaining to the 
1972 treatment and/ or hospitalization for 
osteomyelitis of the left leg.  After securing 
the necessary releases, the RO should obtain 
these records and permanently associate them with 
the claims file.  If the search for any of the 
records identified by the veteran is negative, 
documentation from that facility, to that effect, 
should be placed in the claims file.  

2. Following completion of the above development, 
the veteran should be afforded a VA examination 
by an appropriate specialist.  The claims folder 
and a copy of this REMAND must be made available 
to the examiner in conjunction with the 
examination.  

(a) The examiner should note and detail 
the veteran's reported symptoms relevant to 
his fatigue.  

(b) The examiner should obtain a history 
from the veteran as to any "non-medical" 
indicators of disability which are 
verifiable, including, but not limited to, 
time lost from work since the veteran's 
discharge from active duty due to the 
complained symptoms.  The examiner should 
also determine if there are any objective 
medical indications that the veteran is 
suffering from a disability manifested by 
chronic fatigue. 

(c) With regard to the fatigue, if 
demonstrating objective indications of 
chronic disability, the examiner should 
indicate whether by history, physical 
examination or laboratory tests, whether 
the illness may be attributed to a known 
clinical diagnosis or an unknown clinical 
diagnosis. 

(d) With regard to the fatigue, if 
manifested by objective indications of 
chronic illness not attributable to a known 
diagnostic entity, the examiner should 
note, using sound medical reasoning and 
considering all evidence of record, whether 
the evidence establishes that (1) the 
illness is not related to service in the 
Southwest Asia theater of operations during 
the Persian Gulf War; (2) whether the 
illness was caused by a supervening 
condition or event that occurred between 
the veteran's most recent departure from 
active duty in the Southwest Asia theater 
of operations during the Persian Gulf War 
and the onset of the illness; or (3) 
whether the illness is the result of the 
veteran's service-connected (i.e., 
degenerative disc disease of the lumbar 
spine) or non-service connected conditions 
(bursitis of the shoulders, elbows, and 
hands, tendinitis of the left elbow and 
both wrists, left rotator cuff condition, 
nystagmus, left eye exophoria, bilateral 
hearing loss, hyperventilation syndrome, 
sinusitis with polyps, leukoplakia of both 
vocal cords, chronic obstructive pulmonary 
disease, hypertension, hyperkeratoses and 
fissures on soles of feet, atopic 
dermatitis, intercostal neuritis, diarrhea 
and heartburn, obesity, headaches, 
generalized nerve damage, anxiety reaction, 
major depressive disorder, chronic 
bronchitis, sleep apnea, bilateral 
tinnitus, heartburn and gastroesophageal 
reflux disorder, posttraumatic stress 
disorder, irritable bowel syndrome, or a 
disability of the upper back).  

(e) All opinions expressed should be 
supported by reference to pertinent 
evidence in the record.  If the examiner 
disagrees with any opinions which 
contradict his or hers, including those of 
the VA examiners who examined the veteran 
from May to August 1994, from August to 
September 1995, and from May 1997 to July 
1997, the reasons for the disagreement 
should be set forth in detail.  If any 
additional specialist examinations are 
needed to answer the questions posed, they 
should be ordered.  

3. Following completion of the development in # 1, 
the veteran should be afforded a VA neurological 
examination.  The claims folder and a copy of 
this REMAND must be made available to the 
examiner in conjunction with the examination. 

(a) The examiner should note and detail 
the veteran's reported symptoms relevant to 
any generalized nerve damage that is 
present, specifically to include sensory 
peripheral neuropathy of the lower 
extremities.  

(b) The examiner is requested to: (i) 
comment on the etiology of any generalized 
nerve damage claimed as sensory peripheral 
neuropathy of the lower extremities; and 
(ii) comment on whether it is at least as 
likely as not that the currently diagnosed 
sensory peripheral neuropathy of the lower 
extremities is a manifestation of the 
degenerative disc disease of the lumbar 
spine or a residual of the status post 
incision and drainage for osteomyelitis in 
the left leg prior to service.  

(c) All opinions expressed should be 
supported by reference to pertinent 
evidence in the record.  If the examiner 
disagrees with any opinions which 
contradict his or hers, including those of 
the VA examiners who examined the veteran 
from May to August 1994, from August to 
September 1995, and from May 1997 to July 
1997, the reasons for the disagreement 
should be set forth in detail.  Attention 
is directed to the service medical records 
for the period from June 1973 to December 
1974, the August 1995 general medical 
examination, and pages 16 and 17 of the 
transcript of the October 1999 personal 
hearing, as well as any private treatment 
records obtained pursuant to the remand.  
If any additional specialist examinations 
are needed to answer the questions posed, 
they should be ordered.  

4. The RO should review the examination reports to 
ensure that the clinical findings are adequate 
for rating purposes.  If the examinations are 
inadequate for any reason, the RO should return 
the examination report(s) to the examining 
physician and request that all questions be 
answered.  

5.  Upon completion of the development requested by 
the Board and any other development deemed 
appropriate by the RO, the RO should again 
consider the veteran's claim of entitlement to 
service connection for chronic fatigue due to an 
undiagnosed illness, and service connection for 
generalized nerve damage, diagnosed as sensory 
peripheral neuropathy of the lower extremities, 
on a direct basis.

If benefits sought on appeal remains adverse to the veteran, 
he and his representative (if any) should be furnished a 
Supplemental Statement of the Case (SSOC) and an opportunity 
to respond.  The Board intimates no opinion as to the 
ultimate outcome of this case.  The veteran needs take no 
action until otherwise notified.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Deborah W. Singleton 
Member, Board of Veterans' Appeals

 

